Title: Treasury Department Circular to the Continental Loan Officers, 17 May 1790
From: Treasury Department,Hamilton, Alexander
To: Continental Loan Officers


Sir
Treasury DepartmentMay 17th 1790

There are in the possessions of the late Loan Officers of the United States, several specie of public paper the holding of which must be inconvenient to them, while they ought, in propriety to be at the Seat of Government.
I therefore request that on the receipt of this letter you will be pleased to forward to me the Indents, blank Loan Office Certificates, bills of Credit, known by the name of the New Emissions, and all other public paper which may be in your hands.

I am Sir   with respect   Your Obedient Servant
A HamiltonSecy of the Treasury
Thomas Smith EsqrPennsylvania

